DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 10, 11, 13, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Read et al. (US Patent 8,567,650).
	Re claim 1, French et al. discloses a cargo bed wall (5) disposable at a forward portion of a deck (4) of a cargo bed, said wall comprising a back face, a front face (as shown in the cross section of figure 3), and at least one article stowage structure (20) structured and operable to receive and retain one or more stowable articles, wherein at least one of the front face and back face (the back face shown in figure 3) comprises the at least one article stowage structure, the at least one article stowage structure one of extending from at least one of the front face and the 
	Re claim 4, a retention device (lid 28) is disposed (indirectly by the structure of the container and mount 44) on the at least one of the front face and the back face of the wall, the retention device structured and operable to retain at least one stowable article within the at least one article stowage structure.
	Re claim 5, the retention device comprises at least one of a lip disposed along at least a portion of a bottom edge of the at least one article stowage structure, at least one bar disposed across at least a portion of the at least one article stowage structure, at least one strap disposed across at least a portion of the at least one article stowage structure, a door (lid 28) disposed across at least a portion of the at least one article stowage structure, a net disposed across at least a portion of the at least one article stowage structure, and at least one custom fixture structured and operable to retain a single stowable article.
	Re claim 7, French et al. discloses a cargo bed for a vehicle, said cargo bed comprising a deck (4) and a wall (5) comprising a back face, a front face, (shown in figure 3) and at least one article stowage structure (20) structured and operable to receive and retain one or more stowable articles, wherein at least one of the front face and back face (the back face in figure 3) comprises the at least one article stowage structure (20), the at least one article stowage structure one of: extending from at least one of the front face and the back face of the wall (it extends from the back face of the wall in figure 3); and recessed within at least one of the front face and the back face of the wall.
	Re claim 10, the wall further comprising a retention device (lid 28) disposed (indirectly by the structure of the container and mount 44) on the at least one of the front face and the back 
	Re claim 11, the retention device comprises at least one of a lip disposed along at least a portion of a bottom edge of the at least one article stowage structure, at least one bar disposed across at least a portion of the at least one article stowage structure, at least one strap disposed across at least a portion of the at least one article stowage structure, a door (lid 28)disposed across at least a portion of the at least one article stowage structure, a net disposed across at least a portion of the at least one article stowage structure, and at least one custom fixture structured and operable to retain a single stowable article.
	Re claim 13, French et al. discloses a vehicle, said vehicle comprising a chassis, a passenger compartment supported by the chassis (inherent and necessary to the construction of the pickup truck as shown in figure 1) and a cargo bed (shown in figure 1) supported by the chassis and structured and operable to hold a payload, the cargo bed comprising a deck (4) and a front wall (5) disposed at a forward portion of the deck, the front wall comprising: a back face (shown in figure 3) structured to face a rear edge of the deck; a front face structured to face the passenger compartment (shown in figure 3); and at least one article stowage structure (20) structured and operable to receive and retain one or more stowable articles, wherein at least one of the front face and back face comprises the at least one article stowage structure, the at least one article stowage structure one of: extending from at least one of the front face and the back face of the wall  and recessed within at least one of the front face and the back face of the wall.
	Re claim 16, the wall further comprises a retention device disposed on (indirectly by the structure of the container and mount 44) the at least one of the front face and the back face of the 
	Re claim 17, the retention device comprises at least one of a lip disposed along at least a portion of a bottom edge of the at least one article stowage structure, at least one bar disposed across at least a portion of the at least one article stowage structure, at least one strap disposed across at least a portion of the at least one article stowage structure, a door (lid 28) disposed across at least a portion of the at least one article stowage structure, a net disposed across at least a portion of the at least one article stowage structure; and at least one custom fixture structured and operable to retain a single stowable article.

Allowable Subject Matter
Claims 6, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.
	Applicant argues that the Read reference does not describe, show or suggest a cargo bed wall that is disposable at a forward portion of a deck of a cargo bed, wherein the wall comprises, inter alia, a back face, a front face, and at least one article stowage structure structured and operable to receive and retain one or more stowable articles, wherein at least one of the front face and back face comprises the at least one article stowage structure, wherein the at least one article 
	Applicant’s claim language includes no limitations regarding the article stowage structure being formed in one piece with or molded to the wall.  Instead, applicant suggests that the transitional phrase “comprises” means that the article stowage structure cannot be formed independently of the wall and cannot be removed from the cargo bed wall since the transitional phrase “comprises” requires that the claimed elements are essential and the storage box of Read is not “essential” to the front wall. Applicant cites MPEP 2111.03 as support for this assertion. It is the examiner’s position that applicant is misinterpreting MPEP 2111.03.  
	MPEP 2111.03 states “"Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986)”.  Thus, the transitional phrase “comprising” only means that while other elements may be present in a prior art invention, as long as the essential claimed elements are present, then the prior art anticipates the claimed invention.  The transitional phrase “comprising” imparts no implied structural relationship between the claimed elements of an invention as applicant seems to suggest.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
February 12, 2022